I




             TEE       ATJXBRNEY                    GENERAL
                                OF    TEXAS
                         Arm-.        -l-m         WE6711


                                  October    1. 1973



The Honorable Robert Buntyn                   Opinion    No.   H- ll4
Castro County Attorney
Dimmitt,  Texas 79027                         Re:      Whether or .not a housing
                                                       authority created under
                                                       the provisions  of 0 23a of
                                                       Article 1269k, V. T. C. S.,
                                                       could operate a project
                                                       within the city limits of
Dear   Mr.   Buntyn:                                   the City of Dimmitt,   Texas

      Your request’for   our opinion brings into focus an apparent conflict
between S § 23a and,23c of Article 1269k. Vernon’s    Texas ,Civi.l Statutes,
the Housing Authorities   Law.   Counties are authorized by 5 23a to create
county housing authorities.    The concluding sentence :of that section is:

              ~“The area of     operation of ~a housing ~authority       .~
              created for a      c~ounty shall include fall of the county               “~.
               in which it is   ,created except that portion of the ; ;~       .~
              county which      lies within the +erritorial   boundaries
              of any city. ”                                        ,,         I


        Section 23c of the statute, as originally enacted.  author&d    the
operation of regional housing authorities     comprised  of two or more counties.
It still does, but., as amended in 1971 (Acts 1971,. 62nd Leg.,   .Ch. 976,
p. 2946).    it was made to read. in part:

              “The area of operation of a regional housing
              authority shaIl include all of the counties for
              which such regional housing authority is created
              and established  except that portion of the counties
              which lies within the territorial  boundaries  of any
              city.   Provided that a county or regional housing
              authority shall not undertake any housing project




                                        n.   548
The Honorable        Robert   Buntyn,   page 2   (H-114)




                 or projects within the boundaries of any city unless
                 a resolution  shall have been adopted by the govern-
                 ing body of such city (and also by any housing autho-
                 rity which shall have been theretofore  established
                 and authorized to exercise its powers in such city)
                 declaring that there is a need for the county or
                 regional housing authority to exercise  its powers
                 within such city. ”

      The ~amending act is entitled in part: “An Act Relating to the Area
of Operation of a County:or Regional Housing Authority.   . . . ‘I

       Inour opinion,    §.23a of Article 1269k is not inconsistent    with the
provisions  ~of the ,amended $ 2 3c.   Normally a county housing authority may
not operate within the limits of a city.     However,    a county housing authority
may.undertake     a housing project within’the boundaries     of a city if the govern-
ing bodies. of. the city and of any housing authority theretofore      established
within the city shall have adopted a resolution     declaring that there is a need
for .the county housing authority to exercise    its powers within the city.

       Since your ,letter refers to the existence of a,housing project within
the City.of Dimmitt at’the present time , we assume that there is an existing
housing authority .within such city.     Therefore,  for a county housing autho-
rity to take over’ the!.existing ‘project would require a resolution  of the
governing body of the City of Dimmitt and also of the Dimmitt Housing Autho-
rity declaring  the need of a- Castro County Housing Authority there to exercise
its Rowerswithin    the city.

       Our construction     of the statute is reinforced     by the adoption in 1971
of the Interlocal    Cooperation   Act [Article    4413 (32c),  V. T. C. S. I, the pur-
pose of which is “to improve the efficiency and effectiveness            of local gov-
ernments by authorizing       the fullest possible    range of intergovernmental
contracting    authority at the local level, including contracts      between counties
and cities.   . 1. . ”

                                    SUMMARY

                         Under 5 23c of Article 1269k. Vernon’s Texas
                 Civil   Statutes, a county housing authority is authorized
          -- 5
The Honorable   Robert   Buntyn,   page 3 (H-114)




             to exercise  its authority within the boundaries of
             a city provided both the city government,    as well
             as the governing body of any housing authority
             existing within the city, adopt resolutions  declaring
             a need for the county housing authority to so exer-
             cise its powers within the city.

                                         Very   truly yours,




,APPROVpD:
                                    u    J&N    L. HILL
                                         Attorney General      of Texas




DAVID hf. KENDALL.       Chairman
Opinion Committee